                    Case 2:20-cv-00090-BAT Document 22 Filed 02/23/21 Page 1 of 3




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
     DANIEL Y.,
 8
                                 Plaintiff,                 CASE NO. 2:20-cv-00090-BAT
 9
               v.                                           ORDER REVERSING AND
10                                                          REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
11
                                 Defendant.
12

13             Plaintiff appeals the ALJ's decision finding him not disabled. The ALJ found

14   degenerative disc disease, major depressive disorder and anxiety disorder are severe

15   impairments; Plaintiff has the residual functional capacity (RFC) to perform light work with

16   additional limitations; and Plaintiff cannot perform past work but is not disabled because there

17   are other jobs he can perform. Tr. 73-86. Plaintiff contends the Court should remand the case and

18   direct the Commissioner to clarify his sitting or standing abilities, obtain additional Vocational

19   Expert (VE) testimony to address whether Plaintiff can perform the jobs cited by the ALJ, and

20   reassess the opinions of Edwin Malijan, RPT.

21             For the reasons below, the Court REVERSES the Commissioner’s final decision and

22   REMANDS the matter for further administrative proceedings under sentence four of 42 U.S.C. §

23   405(g).




     ORDER REVERSING AND REMANDING - 1
               Case 2:20-cv-00090-BAT Document 22 Filed 02/23/21 Page 2 of 3




 1
                                                DISCUSSION
 2
     A.     Clarification of Record and Need for Additional VE Testimony
 3
            Plaintiff contends the Court should remand the case because the ALJ failed to make
 4
     findings about his sitting and standing limitations. Dkt. 16 at 7. Plaintiff bears the burden of
 5
     establishing harmful error. However, he presents nothing that establishes he has a sitting and
 6
     standing limitation the ALJ should have accounted for and did not. His conclusory statement
 7
     claiming error thus falls far short of establishing the ALJ harmfully erred and the argument
 8
     accordingly fails.
 9
            Plaintiff also contends the ALJ erred by failing to ask the VE to reconcile the conflict
10
     between an RFC limiting him to standing and walking four hours, with the ability to perform
11
     three light jobs which under the DOT requires the ability to stand or walk for six hours. Id. at 7.
12
     The record does not support the argument. The ALJ asked the VE to assume a stand/walk
13
     limitation of four hours in an eight-hour day. Tr. 116. The VE testified "these are jobs that have –
14
     they're performed 50 percent standing, in general, 50 percent standing walking, and 50 percent
15
     sitting." Tr. 118-19. The VE thus identified light jobs involving four hours of standing/walking
16
     and four hours sitting. This is a sufficient explanation to reconcile the conflict Plaintiff claims,
17
     and for the ALJ to conclude Plaintiff could perform the light jobs the VE identified.
18
     B.     Edwin Malijan, RPT
19
            The ALJ rejected Mr. Malijan's opinion that Plaintiff is limited to less than sedentary
20
     work and incapable of sustaining full-time work on the grounds the opinion is inconsistent with
21
     the evidence of record. Tr. 81-82. The ALJ found the record shows Plaintiff exhibits full or near
22
     full strength in his upper and lower extremities, has a normal gait and a full range of motion. Id.
23




     ORDER REVERSING AND REMANDING - 2
               Case 2:20-cv-00090-BAT Document 22 Filed 02/23/21 Page 3 of 3




 1   Plaintiff correctly argues the ALJ's assessment paints an inaccurate picture of the record and the

 2   course of Plaintiff's impairments. As Plaintiff notes, the records the ALJ relied upon predate the

 3   worsening of his back pain and need for surgery, and omits records showing problems with range

 4   of movement. The ALJ erred as substantial evidence does not support his finding.

 5          The ALJ also rejected Mr. Malijan's opinions as inconsistent with Plaintiff's activities

 6   such as regular child-care, housework and light chores and mentoring his children's football

 7   games. Id. However, the record shows he was able to perform these activities in a very limited

 8   manner and was often in pain. Substantial evidence does not support the finding Plaintiff's daily

 9   activities are on par with a healthier and less limited individual as the ALJ found, and that they

10   therefore contradict Mr. Malijan's opinions. The ALJ accordingly harmfully erred in rejecting

11   Mr. Malijan's opinions.

12                                            CONCLUSION

13          For the foregoing reasons, the Commissioner’s decision is REVERSED, and this case is

14   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g) [

15          On remand, the ALJ shall reevaluate Mr. Malijan's opinions, develop the record and

16   redetermine the RFC as needed and proceed to the remaining steps as appropriate.

17          DATED this 23h day of February 2021.

18

19                                                                A
                                                           BRIAN A. TSUCHIDA
20                                                         Chief United States Magistrate Judge

21

22

23




     ORDER REVERSING AND REMANDING - 3
